Citation Nr: 1750577	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-02 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, including anxiety, depression, and paranoia.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1976 to October 1980.  

He appealed to the Board of Veterans' Appeals (Board/BVA) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In an October 2008 decision, the RO denied his claim of entitlement to service connection for an acquired psychiatric disorder, including PTSD, anxiety, depression and paranoia.  Although he specifically stated that he did not want to appeal the PTSD claim when he perfected his appeal, he later filed a petition to reopen his PTSD claim in November 2011, which eventually was granted by the Board in its prior December 2014 decision and remand.  

In September 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board. A transcript of the hearing has been associated with the claims file, so is of record.  

This case was last before the Board in December 2014, whereupon it was remanded to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development of the record.  Following the issuance of a March 2016 supplemental statement of the case (SSOC) continuing the denial of both claims, the appeal was returned to the Board for its adjudication. 

VA processed this appeal entirely electronically using the Veterans Benefit Management System (VBMS), which is a paperless claims processing system.  Accordingly, consideration of this appeal must take into account these electronic records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Regrettably, the Board must again REMAND these claims to the Agency of Original Jurisdiction (AOJ).

REMAND

Although the Board sincerely regrets the further delay that inevitably will result from again remanding, rather than immediately deciding, these claims, it is necessary to ensure these claims are fully developed and receive all due consideration.  

The Board in its prior December 2014 decision and remand instructed the RO to provide the claims file to the Joint Service Records Research Center (JSRRC) or other potential records repositories in order to review available records to, in turn, try and corroborate the Veteran's reported stressor of viewing two fellow seamen dying at sea in December 1979 while serving with them aboard the USS Chicago.  Upon receipt of the remanded claim, the RO submitted a request to the Defense Personnel Records Information Retrieval System (DPRIS) to attempt to locate any records that would corroborate the Veteran's reported stressor.  However, that request mistakenly listed the date of the occurrence of the stressor as April 10, 1978, not instead December 19, 1979, which is when the Veteran asserted the stressor occurred during his September 2013 hearing.  

The response from DPRIS, received by VA in October 2015, indicates the ship logs of the USS Chicago for the entire month of April 1978 were reviewed and that there were no records corroborating the Veteran's account of his claimed stressor.  But there is no indication that DPRIS reviewed any records pertaining to the correct time period at issue, that is, December 19, 1979 and closely thereafter, to try and locate any records that would tend to corroborate the Veteran's claimed stressor.  In a March 2016 email, VA contacted the Navy Crime Investigative Service (NCIS) to try and determine whether any drowning death happened on or about December 19, 1979, in the manner in which the Veteran reported, and received a negative response.  Accordingly, in a March 2016 memorandum, the JSRRC made a formal finding of a lack of information needed to corroborate the Veteran's allegations of PTSD due to a traumatic event occurring on or about December 19, 1979.  

The Board is not satisfied that the JSRRC took every measure possible to attempt to find records to corroborate the Veteran's claimed stressor.  The request to DPRIS erroneously listed the date of the occurrence as April 10, 1978 and thus the negative response is wholly unhelpful.  The only other measure taken by the JSRRC was to contact NCIS via email for a database search, and that request was answered in the negative the same day.  While there is some probative merit to the NCIS response, the fact remains that the Veteran has submitted research from two public databases which document that at least one of the seaman whom he alleges died while he served on the USS Chicago did indeed perish via drowning on the date in question, December 19 1979.  On remand, the JSRRC should at the very least make another request to DPRIS with the correct date listed, and should also consider the research provided by the Veteran from the two public databases, both of which document the drowning death of one of the fellow seaman in the Veteran's account of his stressor.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not substantially complied with, the Board errs as a matter of law when it fails to ensure compliance)

The Board also finds that the prior December 2011 VA examination and opinion is insufficient with regards to adjudicating the claim for an acquired psychiatric disorder other than PTSD as the examiner did not provide an opinion as to the etiology of the different manifestations of the Veteran's current acquired psychiatric disorder other than PTSD on a direct basis.  Specifically, the December 2011 VA examiner found that service treatment records showed that the Veteran was treated for anxiety and paranoia in service and that he was diagnosed with situational character disorder and a personality disorder.  Furthermore, the examiner noted that the Veteran was not evaluated as having a psychiatric disorder or any mental health issues on his separation examination.  On this basis, the examiner concluded that the Veteran's situational character disorder and personality disorder were a congenital condition that preexisted service and were not aggravated permanently by service.  The examiner also commented that the Veteran's pain disorder and depression not otherwise specified were not caused by his service; however, the examiner provided no rationale for either of these conclusions.  

Even if the examiner is correct in concluding that the Veteran's several complaints of depression and anxiety while in service were manifestations of a preexisting personality disorder, they still had an obligation to opine as to whether the Veteran's current acquired psychiatric disorder is related to service on a direct basis.  Instead, the examiner found that the psychological symptomatology the Veteran sought treatment for in service was solely attributable to a congenital personality disorder, and they therefore neglected to discuss any possible connection between that symptomatology and the acquired psychiatric disorder other than PTSD that the Veteran is currently receiving treatment for.  Moreover, the Board notes that the Veteran reported a history of experiencing depression, loss of memory and difficulty sleeping on the report of medical history accompanying his separation examination.  On remand, the AMC should elicit a new opinion from a qualified VA psychologist regarding the etiology of the acquired psychiatric disorder other than PTSD on a direct basis that takes into consideration potentially supportive evidence of record.  

Accordingly, these claims are REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the JSRRC or other appropriate repository to attempt to verify the Veteran's alleged stressor; i.e. that he was on the USS Chicago at the same time as Seaman Donald Grimes when he allegedly drowned on or about December 19, 1979, over the Philippine Sea.  In requesting this corroborating information, the JSRRC should be made aware of two distinct internet database searches carried out by the Veteran and submitted in support of his claim, both of which show that Seaman Grimes did indeed die of drowning on December 19, 1979 as reported by the Veteran.  

Information regarding the drowning death of another soldier, Seaman Schaffer (no known first name), around the same time should also be sought.  

All records obtained must be incorporated into the claims file so they, too, may be considered, and if no records are found this must be documented in the claims file as well. 

2.  Obtain all outstanding, pertinent, medical treatment records, including those from the VA Medical Center in Shreveport, Louisiana, dated since December 2014.  All other treatment records that the Veteran identifies as potentially relevant should be obtained as well and associated with the claims file for consideration.  The amount of effort needed to be expended depends on who has custody of the records.  If they are not in the custody of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1), whereas (c)(2) controls if they are.  

If these efforts yield negative results, a notation to that effect must be made in the file and the Veteran appropriately notified.  38 C.F.R. § 3.159(e)(1). 

3.  Regardless of whether the JSRRC corroborates the stressor as reported by the Veteran, schedule a VA compensation examination by a clinician with appropriate expertise in mental health for an opinion as to the etiology of any acquired psychiatric disorder.  It is essential the claims file be made available to and reviewed by the examiner.  All necessary diagnostic testing and evaluation must be performed. 

Based upon a review of the relevant evidence of record and history provided by the Veteran, the VA examiner should identify all acquired psychiatric diagnoses applicable at any time during the appeal period (2010 to present), diagnosed either under the DSM-IV or DSM-5 diagnostic criteria.  The VA examiner should, if needed, reconcile his or her opinion with any conflicting medical opinions of record.  If a diagnosis of PTSD is deemed appropriate, the examiner must specify (1) whether the verified stressors are sufficient to produce PTSD; and (2) whether there is a link between PTSD symptomatology and the in-service stressors found to be established by the record and found sufficient to produce PTSD.  In providing such opinion, the examiner should consider, and discuss as necessary, Dr. J.L.'s February 2013 outpatient note, wherein he endorsed a PTSD diagnosis and ruled out a diagnosis of personality disorder.  

If a PTSD diagnosis is not appropriate, the examiner must provide an opinion as to whether the currently diagnosed acquired psychiatric disorder other than PTSD clearly and unmistakably preexisted service, and clearly and unmistakably did not worsen beyond natural progression during service. 

"Clear and unmistakable" evidence is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003).

Regardless of whether there is this required clear and unmistakable evidence to satisfy this two-prong analysis, i.e., to establish the preexistence of the acquired psychiatric disorder other than PTSD and that it was not aggravated during or by the Veteran's service beyond its natural progression, then alternatively consider whether it is it at least as likely as not (a 50 percent probability or higher) that the Veteran's acquired psychiatric disorder other than PTSD had its onset during service or is otherwise related to active service.  

In rendering the above opinions, the VA examiner should specifically consider, and comment upon as necessary, the June 1980 report of medical history on which the Veteran indicated that he has, or previously had, depression or excessive worry, frequent trouble sleeping, and loss of memory or amnesia.  The examiner should also consider, and comment upon as necessary, the July 1977 in-service treatment record in which the Veteran reported experiencing depression and anxiety for the past few months and the resulting diagnosis of a personality disorder with paranoia later that month followed by continued complaints of personality issues through November 1978.  

*It is essential the examiners discuss the underlying rationale of all opinions expressed, preferably citing to relevant evidence in the file supporting conclusions and/or medical literature or authority. If an examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his representative another Supplemental Statement of the Case (SSOC) and give them opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

